I concur in the judgment of reversal but for reasons different than those stated in the opinion.
The written agreement between Mark E. Scott and Perry Forester identified as Exhibit A. is valid and binding because it contains all of the elements of a contract.
Mark E. Scott agreed to pay Perry Forester the sum of $15 per week for the support of a child to be born to Virginia Forester, the wife of Perry Forester. In consideration of the foregoing payment, Perry Forester agreed *Page 21 
to release Mark Scott from any and all claims for (1) the alienation of the affections of Virginia Forester by Mark Scott; (2) for the loss of services of Virginia Forester to Perry Forester, her husband; (3) for the assault and battery of said Virginia Forester by Mark Scott. This is clearly valid consideration for the contract, and the trial court did not commit error in determining that the contract was valid and binding.
However, the trial court committed error in granting judgment to the plaintiff in the amount of $8,905 because the debt created by the contract was discharged in the bankruptcy proceedings. It was stipulated that defendant Mark E. Scott filed a voluntary petition in bankruptcy, and that Perry Forester filed a claim and was listed as an unsecured creditor and that his claim was allowed. Mark E. Scott was then granted a discharge in bankruptcy. Bankruptcy Act, Title 11, U.S.C.A., § 35(a)(7), (1970) provides that a discharge in bankruptcy shall release a bankrupt from all of his provable debts except alimony due or to become due, or for maintenance or support of a wife or child.
A careful review of the agreement clearly establishes that the obligation to pay is not an excepted debt for maintenance or support of a wife or child, and is dischargeable in bankruptcy.
The decision and judgment of the Common Pleas Court is contrary to law and should be reversed. *Page 22